Exhibit 32.1 ARCA BIOPHARMA, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SEC. 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to the requirement set forth in Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. §1350), Michael R. Bristow, Chief Executive Officer of ARCA biopharma, Inc. (the “Company”), and Brian L. Selby, Vice President, Finance of the Company, each hereby certifies that, to the best of his knowledge: The Company’s Annual Report on Form 10-K for the period ended December31, 2016, to which this Certification is attached as Exhibit 32.1 (the “Annual Report”) fully complies with the requirements of Section13(a) or Section15(d) of the Exchange Act, and The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. In Witness Whereof, the undersigned have set their hands hereto as of the 21st day of March, 2017. /s/ Michael R. Bristow /s/ Brian L. Selby Michael R. Bristow Brian L. Selby President and Chief Executive Officer(Principal Executive Officer) Vice President, Finance(Principal Financial Officer and PrincipalAccounting Officer) A signed original of this written statement required by Section906 of the Public Company Accounting Reform and Investor Protection Act of 2002 (18 U.S.C. § 1350, as adopted) has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. This certification accompanies the Annual Report to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of ARCA biopharma, Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Annual Report), irrespective of any general incorporation language contained in such filing.
